Exhibit 10.30

SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION

Fiscal 2006 Cash Bonuses

On February 13, 2007, after a review of performance, the Compensation Committee
of the Board of Directors (the “Compensation Committee”) of Cabela’s
Incorporated (the “Company”) determined fiscal 2006 cash bonuses under the
Company’s Restated Bonus Plan (the “Plan”) for the following executive officers
of the Company (the “named executive officers”): Dennis Highby, President and
Chief Executive Officer, $1,825,000; Ralph W. Castner, Vice President and Chief
Financial Officer, $457,500; Patrick A. Snyder, Senior Vice President of
Merchandising, $550,000; Michael Callahan, Senior Vice President, Retail
Operations and Marketing, $550,000; and Brian J. Linneman, Vice President and
Chief Operating Officer, $457,500. Each of Messrs. Highby, Castner, Snyder,
Callahan, and Linneman are employed “at will.” Fiscal 2006 cash bonuses for the
named executive officers will be payable on March 9, 2007.

Fiscal 2007 Base Salaries

On February 13, 2007, the Compensation Committee established fiscal 2007 base
salaries for the named executive officers. Fiscal 2007 base salaries, effective
April 1, 2007, for the named executive officers will be as follows: Mr. Highby,
$697,511; Mr. Castner, $375,000; Mr. Snyder, $429,955; Mr. Callahan, $429,955;
and Mr. Linneman, $325,000.

Fiscal 2007 Cash Bonus Opportunities

On February 13, 2007, the Compensation Committee set the targets and criteria
for the fiscal 2007 cash bonus opportunities for the named executive officers.
These targets and criteria were set pursuant to the Plan. The following table
sets forth the threshold, target, and maximum cash bonus opportunity for each of
the named executive officers for fiscal 2007.

  Threshold Bonus  Target Bonus  Maximum Bonus  Dennis Highby  $ 1,500,000  $
2,000,000  $ 3,000,000  Ralph W. Castner  $ 375,000  $ 500,000  $ 750,000 
Patrick A. Snyder  $ 450,000  $ 600,000  $ 900,000  Michael Callahan  $ 450,000 
$ 600,000  $ 900,000  Brian J. Linneman  $ 375,000  $ 500,000  $ 750,000 


For fiscal 2007, 50% of each named executive officer’s target cash bonus
opportunity is based upon the achievement of corporate financial objectives
relating to earnings per share, return on invested capital, and increased
comparable store sales. The remaining 50% of each named executive officer’s
target cash bonus opportunity is based upon the achievement of pre-established
individual performance goals. Any fiscal 2007 cash bonuses paid in excess of the
target bonus amounts will be paid as a result of one or more target corporate
financial objectives being exceeded. The named executive officers will receive
no payment for a corporate financial objective unless the Company achieves the
threshold performance goal for that objective.

Following the completion of fiscal 2007, the Compensation Committee will assess
(i) the performance of the Company for each corporate financial objective to
determine the corporate financial portion of the fiscal 2007 cash bonuses
payable to the named executive officers, and (ii) the individual performance of
each of the named executive officers and compare actual fiscal 2007 individual
performance to the pre-determined individual performance goals to determine the
individual performance goals portion of the fiscal 2007 cash bonuses payable to
the named executive officers. The actual bonuses payable for fiscal 2007, if
any, will vary depending on the extent to which actual Company and individual
performance meets, exceeds, or falls short of the corporate financial objectives
and individual performance goals approved by the Compensation Committee. The
Compensation Committee retains discretion to make downward adjustments to the
bonuses yielded by the corporate financial objectives and individual performance
goals, but cannot make upward adjustments.

 1

--------------------------------------------------------------------------------

The named executive officers are parties to respective Management Change of
Control Severance Agreements and Indemnification Agreements with the Company.
The named executive officers are also eligible to participate in the Company’s
broad-based benefit plans, including health and life insurance programs, 401(k)
Savings Plan, and Employee Stock Purchase Plan, and to receive awards under the
Company’s 2004 Stock Plan.

Additional information regarding the compensation of the named executive
officers will be set forth in the section titled “Executive Compensation” of the
Proxy Statement for the Company’s 2007 Annual Meeting of Shareholders (the
“Proxy Statement”), which section is incorporated herein by reference. The Proxy
Statement is expected to be filed with the SEC in April 2007.

2



--------------------------------------------------------------------------------

